Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 15, 2022

                                       No. 04-22-00474-CR

                      EX PARTE Wilmar Geovani Sambrano GUEVARA

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10373CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER
        On July 28, 2022, appellant Wilmer Geovani Sambrano Guevara filed a notice of appeal
stating his intent to appeal an order denying his pretrial application for writ of habeas corpus. In
his notice of appeal, appellant indicates the trial court signed the order on July 27, 2022. On
August 10, 2022, the Kinney County District Clerk filed the clerk’s record, but the clerk’s record
did not include the July 27, 2022 order or a copy of the trial court’s certification of the
defendant’s right to appeal as required by Rule 25.2 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 25.2 (requiring trial court's certification of defendant's right of appeal “each
time it enters a judgment of guilt or other appealable order”); see also Ex parte Tarango, 116
S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.) (explaining that “order denying habeas
corpus relief is an appealable order within the meaning of Rule 25.2(a)(2)”).

         We therefore order the Kinney County District Clerk to file a supplemental clerk’s
record containing all items required to be contained in the clerk's record, including any orders
signed on July 27, 2022 and a copy of the trial court’s certification of the defendant’s right to
appeal, by September 6, 2022. See TEX. R. APP. P. 34.5(c)(1) (authorizing appellate court to
direct trial court clerk to file supplement containing items omitted from clerk's record), (2)
(providing that where appellate court orders trial court to prepare and file certification of right to
appeal, trial court clerk must “prepare, certify, and file in the appellate court a supplemental
clerk's record”).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court